DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: The system having fuel lines in the support stay and a fuel cell in the wing, Fig. 1.
Species B: The system having electrical conductors in the support stay and a fuel cell in the fuselage, Fig. 2.
Species C: The system having fuel lines in the support stay and an internal combustion propulsion system, Fig. 3.
The species are independent or distinct because the species are mutually exclusive embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, such as the way in which the propulsion system receives power or the location of the fuel cell and what is transported via the support stay. 
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), as they each require the search for a separate configuration and presence of components which would require different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Patrick Smith on October 20, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-3 and 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 5, and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz (US 20210269152) in view of Barbosa (US 7648103) and Genty De La Sagne (US 10597136).

Regarding claim 1, Wankewycz teaches an aircraft comprising: 
a fuselage having a structure (#11), 
on either side of the fuselage, a wing with a chassis fixed to the structure (#12L, #12R), 
at least one propulsion system fixed to each wing (#15), 
for each wing, at least one energy transport means ([0073]: “connected to the fuel stack”) configured to feed energy from the energy source (#25-2) to the propulsion system ([0088]).
Wankewycz does not appear to explicitly teach a lower space in the fuselage containing the energy source, however Wankewycz does teach refueling the hydrogen tank from a secondary location on the aircraft ([0074]), however it is unclear where the additional fuel is stored. Barbosa teaches fuselage panels that are fixed to the structure and delimit an interior volume (#10-1), and a floor that divides the interior volume into a pressurized upper space above the floor and a lower space beneath the floor (column 1, lines 25-27), at least one energy source situated in the lower space (column 1, lines 22-25; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wankewycz to include the energy source location of Barbosa. Doing so would provide additional fuel for extended range flights (Barbosa: column 1, lines 20-27).
As modified, the hydrogen fuel of Wankewycz in the location of Barbosa, Wankewycz therefore teaches said energy source comprising a hydrogen reservoir (Wankewycz: hydrogen fuel, [0072]) fixed to the structure in the lower space (Barbosa: Fig. 1).
Wankewycz does not appear to teach support stays. Genty De La Sagne teaches for each wing (#13), a support stay (#20) that is hollow (column 5, lines 17-18) and is fixed between the structure of the fuselage (#12) at a level of the lower space (#12b) and the chassis of the wing (#13a), wherein said at least one energy transport means extends through the interior of the support stay (fuel line #33 through #20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wankewycz with the support stays having energy transport means through the interior of said support stays. Doing so would provide structural support and distribute the load applied to the wing (Genty De La Sagne: column 1, lines 28-30) for the wing as well as providing a path for fuel from the lower part of the fuselage where fuel is stored (as modified by Barbosa) to the propulsion system attached to the wing (Wankewycz: Fig. 1). 

Regarding claim 2, Wankewycz, as modified, teaches the aircraft according to claim 1, 
wherein each propulsion system is a propeller propulsion system (#27-2) that is fixed to each wing (Fig. 1) and has an electric motor (#27-1), which drives a propeller in rotation ([0091]), and 
wherein said aircraft also has at least one production system (#25) that has a fuel cell that produces electrical energy (#25-1).
Wankewycz does not explicitly state that an output shaft provides mechanical energy to turn the propeller ([0091]). Examiner takes official notice that output shafts are known to be used to provide mechanical energy from a motor to a propeller. It would have been obvious to one of ordinary skill in the art before the effective filing date to use an output shaft for transferring mechanical energy from the electric motor to the propeller for the purpose of rotating the propeller. 

Regarding claim 3, Wankewycz, as modified, teaches the aircraft according to claim 2, 
wherein said at least one production system supplies the electric motor of each propeller propulsion system with electricity ([0089]),  
wherein each production system (#25) is disposed at the level of the wing or of said at least one propulsion system (#25 within the same nacelle system as propulsion system #27), and 
wherein said at least one energy transport means comprises a hydrogen inlet pipe (pipe of Genty De La Sagne using hydrogen fuel of Wankewycz) that feeds hydrogen from a hydrogen reservoir (modified location of Barbosa using hydrogen fuel of Wankewycz) of the energy source to the production system ([0089]: “provide hydrogen gas to the fuel cell stack”). 
Wankewycz does not explicitly state that electrical conductors are used to supply the electric motor with electricity from the production system ([0089]). Examiner takes official notice that electrical conductors are well known to be used supply electricity. It would have been obvious to one of ordinary skill in the art before the effective filing date to use electrical conductors for supplying electricity to the electric motor from the production system for the purpose of powering the electric motor. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sennoun (US 10774741) shows a fuel tank connected to both a fuel cell and directly to the engine for a wing propeller.
MacCready (US 7281681) shows support stays on an aircraft having propellers mounted on the wings. 
Okai (US 7555893) shows energy production systems for an aircraft being located in the wing. 
Rainville (US 11365012) shows a fuel cell supplied by hydrogen fuel which in turn powers a motor for a propulsion system.
Johnson (US 2557438) shows a fuel supply system having a main and auxiliary fuel tanks which are selectively connected using valves. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647